EXHIBIT 10.11

FHLBANK SAN FRANCISCO

2007 PRESIDENT’S INCENTIVE PLAN

PLAN PURPOSE

To optimize the Bank’s performance in accomplishing Board approved goals and
objectives.

PLAN OBJECTIVES

To motivate key executive (President) to exceed Bank goals and objectives which
directly support the business plan and long-term strategic plan. To attract and
retain an outstanding executive by providing a competitive total compensation
program, including incentive award opportunity.

INCENTIVE GOALS, WEIGHTS, AND MEASURES

Incentive Goals

The incentive goals are based primarily on the objectives set forth in the
Bank’s 2007 business plan.

 

The President’s incentive goals and objectives are identified below:

 

1. 2007 Potential Dividend Spread: Dividend potential before any provision for
retained earnings or accounting impacts of FAS 133 is at least 93.0 basis points
over the benchmark yield on invested capital.

 

2. 2007 Market Penetration: Achieve a target market penetration of wholesale
borrowings and convert non-borrowing members into borrowing members.

 

  •  

Market penetration is divided into sub-categories of members found on the
following page. [*].

  •  

Convert [*] non-borrowing member institutions into borrowing members. This is
consistent with the Bank’s strategic objective to increase diversification of
its core credit business and maximize the value of membership among all members.

 

3. 2007 Leadership: Provide effective leadership and direction to the Bank and
within the Federal Home Loan Bank System.

The Board of Directors determines whether or not to apply a discretionary
component to the incentive compensation payments representing achievements that
are not necessarily measured or identified under the Plan.

Incentive Goal Weights

The incentive goal weights are set forth in the 2007 goal weights and measures
table found on the following page.

Actual achievement of Bank goals one (1) and two (2) are subject to adjustment
for changes resulting from movements in interest rates, changes in financial
strategies or policies, any significant change in Bank membership, as well as
other factors determined by the Board.

 

  

 

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.



--------------------------------------------------------------------------------

Incentive Goal Achievement Measures

The plan rewards levels of goal achievement as follows:

 

Achievement Level    Measure Definition 200% of target    The most optimistic
achievement level based on reasonable business assumptions and conditions.
150% of target    An optimistic achievement level based on expected business.
Target (100%)    Performance that is considered a target level of successful
plan achievement. Incentive payments are made at the target (100%) level found
in the award range scale on the following page. Threshold (75% of target)    A
threshold level of performance.

2007

 

Goals    Weights    Measures                (75%)
Threshold    (100%)
Target    (150%)
Exceeds
Target    (200%)
Far Exceeds
Target

Potential Div. Spread

   32%         Benchmark
+ 68.0 bps    Benchmark + 93.0 bps    Benchmark + 143.0 bps    Benchmark + 193.0
bps

Market Penetration

   36%    Customer
Segment    % of Wholesale Borrowings    % of Wholesale Borrowings    % of
Wholesale Borrowings    % of Wholesale Borrowings       [*]   

[*]

  

[*]

  

[*]

  

[*]

        

Average Balance

  

Average Balance

  

Average Balance

  

Average Balance

      [*]   

[*]

  

[*]

  

[*]

  

[*]

        

Average Balance

  

Average Balance

  

Average Balance

  

Average Balance

          [*]    [*]    [*]    [*]    [*]

Leadership Goal

   10%         BOD Evaluation    BOD Evaluation    BOD Evaluation   
BOD Evaluation

Discretionary

   22%         BOD Determines    BOD Determines    BOD Determines   
BOD Determines Total    100%               

Achievement levels can not exceed 250% for each market penetration goal segment.
And, the aggregate achievement level for each plan goal/objective (dividend
potential, market penetration, overall bank-wide performance, and individual
goal) can not exceed 200%.

  

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.



--------------------------------------------------------------------------------

AWARD DETERMINATION

The incentive award will be based on success in achieving the key business
goals. At yearend, accomplishments will be assessed and a percent of achievement
will be determined for each goal.

 

Percent of Achievement Scale    Achievement Levels

0% - 200%

   200 %   =    Far Exceeds Target    150 %   =    Exceeds Target    100 %   =
   Target    75-99 %   =    Threshold

For each goal, the percent of achievement (subject to limits) will be multiplied
by the appropriate weights. The weighted achievements will then be added to
determine the total weighted achievement. The basis for award opportunity is
total weighted achievement that can not exceed 200%. Performance from 75-99%
(threshold level) is below the target achievement level and therefore will
result in an award less than the target award. No awards will be paid for
performance between 0-74%.

AWARD OPPORTUNITY

The Board of Directors has the discretion to approve incentive awards for
achievement below 75% total weighted achievement. And, the Board of Directors
has full discretion to modify any and all incentive payments.

 

Total Weighted Achievement    Award Ranges as a % of Base Salary

200%

   60%

150-199%

   45-59%

100-149%

   30-44%

75-99%

   15-29%

0-74%

   Award at the discretion of the Board of Directors

Payments under this plan are subject to the approval of the Board of Directors
and will be distributed within two business days following the Board’s approval
at their January 2008 meeting.